—In In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered May 17, 1988, which, upon an order granting the defendant’s motion pursuant to CPLR 4401, made at the close of the plaintiff’s case, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The proof adduced by plaintiff established that the writing on which he premises this litigation (see, General Obligations Law § 5-703 [2]) was intended by the parties to be evidence only of the plaintiff’s payment of a $2,000 deposit, which was subsequently returned to him, and that the parties anticipated further negotiations regarding the purchase of the property. The plaintiff thus failed to establish the existence of an enforceable contract in that the writing did not satisfy the Statute of Frauds (see, Willmott v Giarraputo, 5 NY2d 250, 254; Jaffer v Miles, 134 AD2d 572; Sheehan v Culotta, 99 AD2d 544).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.